Appeal Reinstated and Order filed April 16, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-01052-CV
                                   ____________

ANGELINA GAILEY, IN HER CAPACITY AS INDEPENDENT EXECUTRIX OF
    THE ESTATE OF PATRICK LEE GAILEY, DECEASED, Appellant

                                          V.

                         PASQUAL GUTIERREZ, Appellee


                       On Appeal from the 61st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-78995


                   REINSTATEMENT                       ORDER

      Appellant petitioned for voluntary bankruptcy in the United States Bankruptcy
Court for the Southern District of Texas, under cause number 10-32826-H2-7. Because a
stay is automatically effected by Section 362(a) of the Bankruptcy Code, when this court
received notice of appellant’s bankruptcy filing, on January 12, 2012, we stayed all
proceedings in the appeal. See Tex. R. App. P. 8.2.
       On April 13, 2012, appellee filed a motion to reinstate the appeal pursuant to Texas
Rule of Appellate Procedure 8.3(a).          Attached to the motion is a true copy of the
bankruptcy court’s order lifting the stay.

       The motion is granted. Accordingly, the case is ordered REINSTATED and
placed on the court's active docket.

       The record is due to be filed with the clerk of this court within 30 days of the date of
this order.



                                             PER CURIAM




                                                2